DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to an amendment filed September 15, 2022. Claims 1-14 are pending. New claims 11-14 have been added. Claims 1-2 & 4-11 have been amended.
Claim Objections
Claims 6-8 is/are objected to because of the following informalities:  
In regards to claim 6, at line 2, the limitations “the main protion” should apparently read --the main portion--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 5-6, 8-10 & 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura et al. (US 2006/0116607) (“Nakamura” hereinafter).
In regards to claim 1, Nakamura discloses a unit for collecting blood comprising: 
a handle 62 having a length to be gripped in a hand of a 5user; and 
a handling block connected to the handle 62, wherein the handling block includes: 
a body (i.e., see annotated drawing) disposed to have a second central axis offset from a first central axis of the handle 62;
a collection port (i.e., see annotated drawing) that extends through the body (i.e., see annotated drawing) in a vertical direction and configured to collect blood due to a capillary force (see at least par 0121-0124 & 0175-0177); and
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (main portion)][AltContent: arrow] 
    PNG
    media_image1.png
    551
    659
    media_image1.png
    Greyscale

10a discharge groove 722 formed concavely in the body (i.e., see annotated drawing), the discharge groove 722 extending radially from a lower portion of the collection port (i.e., see annotated drawing) to outside the body (i.e., see annotated drawing) (see at least par 0176) capable of 15promoting discharging of blood absorbed into the collection port (i.e., see annotated drawing) to an absorption pad of a diagnostic device when the body (i.e., see annotated drawing) is placed on the absorption pad (see at least fig. 7 and par 0172-0180).  
In regards to claim 2, Nakamura discloses the unit for collecting blood of claim 1, wherein the 20body (i.e., see annotated drawing) includes: a connection portion to which the handle 62 is connected; and a contact portion located in the vertical direction (i.e., surrounding discharge groove 722, which extends radially therethrough) under the connection portion and having a gradually smaller cross-sectional area as being 25farther away from the connection portion (see at least fig. 7 and par 0176).  
In regards to claim 3, Nakamura discloses the unit for collecting blood of claim 1, 
wherein the handle 62 includes: 
a main portion extending along the first central axis;  5and 
a sub portion extending along a third central axis that is inclined with respect to the first central axis and intervening for connection between the main portion and the body (i.e., see annotated drawing) (see at least fig. 7).  
 	In regards to claim 5, Nakamura discloses the unit for collecting blood of claim 1, wherein the discharge groove 722 extends radially from a center of the collection port (i.e., see annotated drawing) (see at least par 0176).  
In regards to claim 206, Nakamura discloses a unit for collecting blood comprising: 
a handle 62 having a main portion and a sub portion, the main portion extending along a main axis and formed to be gripped in a hand of a user and a sub portion extending from the main portion to be disposed along a sub axis that is inclined with respect to the main axis; and  
14a handling block connected to the sub portion and disposed along a block axis that is parallel to the main axis, wherein the handling block includes: 
a body (i.e., see annotated drawing) having a connection portion and a contact portion, the connection portion being connected to the sub 5portion and the contact portion located under the connection portion in a vertical direction; and 
a collection port (i.e., see annotated drawing) that extends completely through the body (i.e., see annotated drawing) in the vertical direction and is configured to collect blood due to a capillary force (see at least par 0121-0124 & 0175-0177), 

    PNG
    media_image1.png
    551
    659
    media_image1.png
    Greyscale

10a width of a lower end of the contact portion being smaller than a width of an upper end of the connection portion (see at least fig. 7 and par 0172-0180).  
In regards to claim 8, Nakamura discloses the unit for collecting blood of claim 6, wherein the body (i.e., see annotated drawing) further includes a discharge groove 722 formed concavely in 20the body (i.e., see annotated drawing), the discharge groove 722 being radially open to the collection port (i.e., see annotated drawing) and extending radially from a lower portion of the collection port (i.e., see annotated drawing) to outside the body (i.e., see annotated drawing)  to promote discharging of blood absorbed into the collection port (i.e., see annotated drawing) to an absorption pad of a diagnostic device when the body (i.e., see annotated drawing) is placed on the absorption pad (see at least par 0176).  
In regards to claim 259, Nakamura discloses a unit for collecting blood comprising:  
15a handle 62 extending along a first central axis; and a handling block connected to the handle 62 and disposed to have a second central axis offset from the first central axis, the handling block having an axially upper end and an axially lower end (see at least fig. 7), wherein the handling block includes: 
a body (i.e., see annotated drawing) having a connection portion connected to the handle 62 and a contact portion located under the connection portion axially opposite the handle 62; and
a collection port (i.e., see annotated drawing) formed to pass through the body (i.e., see annotated drawing) in a direction from the contact portion to the connection portion 10and configured to collect blood due to a capillary force (see at least par 0121-0124 & 0175-0177), the collection port (i.e., see annotated drawing) extending axially

    PNG
    media_image1.png
    551
    659
    media_image1.png
    Greyscale
5
from the upper end of the handling block to the lower end of the handling block (see at least fig. 7),
the collection port (i.e., see annotated drawing) including a section in which a cross section thereof is gradually smaller in the direction from the contact portion to the connection portion (see at least fig. 7).  
In regards to claim 1510, Nakamura discloses the unit for collecting blood of claim 9, wherein the contact portion has a tapered shape such that an outer diameter thereof is gradually reduced in a direction away from the connection portion (see at least fig. 7).
In regards to claim 13, Nakamura discloses the unit for collecting blood of claim 1, wherein the discharge groove 722 extends radially from the collection port (see annotated drawing) to an exterior side of the body (see annotated drawing), and the discharge groove 722 is concave in the vertical direction toward the lower end of the body (see annotated drawing) (see at least par 0176).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4, 7 & 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (‘607) in view of Zimmer (WO 99/30158).
In regards to claim 4, Nakamura discloses the unit for collecting blood of claim 1, that fails to explicitly teach a unit for collecting blood wherein the collection port extends through the body and is formed to have a cross- sectional area that gradually decreases from a lower portion to an upper portion of the body. However, Zimmer teaches that it is known to provide a unit for collecting blood wherein the collection port 14 extends through the body (10, 11) and is formed to have a cross- sectional area that gradually decreases from a lower portion to an upper portion of the body (10, 11) (see at least translated abstract and claims and fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the unit for collecting blood of Nakamura wherein the collection port extends through the body and is formed to have a cross- sectional area that gradually decreases from a lower portion to an upper portion of the body as taught by Zimmer since such a modification would amount to a simple substitution of one known element (i.e., the capillary channel as taught by Nakamura) for another (i.e., the capillary channel as taught by Zimmer) to obtain predictable results such as providing a channel that draws fluid by capillary action--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 7, Nakamura discloses the unit for collecting blood of claim 6, that fails to explicitly teach a unit for collecting blood wherein the collection port extends through the body and is formed to have a cross-sectional width that gradually decreases from a lower portion of the body to an upper portion of the body. However, However, Zimmer teaches that it is known to provide a unit wherein the collection port 14 extends through the body (10, 11) and is formed to have a cross-sectional width that gradually decreases from a lower portion of the body (10, 11) to an upper portion of the body (10, 11) (see at least translated abstract and claims and fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the unit for collecting blood of Nakamura wherein the collection port extends through the body and is formed to have a cross-sectional width that gradually decreases from a lower portion of the body to an upper portion of the body as taught by Zimmer since such a modification would amount to a simple substitution of one known element (i.e., the capillary channel as taught by Nakamura) for another (i.e., the capillary channel as taught by Zimmer) to obtain predictable results such as providing a channel that draws fluid by capillary action--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 11, while Nakamura discloses the unit for collecting blood of claim 1, wherein the body (i.e., see annotated drawing) has an axially upper surface and an axially lower surface, the collection port (see annotated drawing) extends in the vertical direction from the upper surface of the body to the lower surface of the body (see annotated drawings above), Nakamura discloses a unit that fails to explicitly teach a unit wherein the collection port has a cross sectional width at the upper surface of the body that is less than the cross sectional width at the lower surface of the body.  However, Zimmer teaches that it is known to provide a unit wherein the collection port 14 has a cross sectional width at the upper surface of the body (10, 11) that is less than the cross sectional width at the lower surface of the body (10, 11) (see at least translated abstract and claims and fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the unit for collecting blood of Nakamura wherein the collection port has a cross sectional width at the upper surface of the body that is less than the cross sectional width at the lower surface of the body as taught by Zimmer since such a modification would amount to a simple substitution of one known element (i.e., the capillary channel as taught by Nakamura) for another (i.e., the capillary channel as taught by Zimmer) to obtain predictable results such as providing a channel that draws fluid by capillary action--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 12, Nakamura discloses the unit for collecting blood of claim 11, that fails to explicitly teach a unit wherein the cross sectional width of the collection port decreases at a continuous rate from the lower surface of the body to the upper surface of the body. However, Zimmer teaches that it is known to provide a unit wherein the cross sectional width of the collection port 14 decreases at a continuous rate from the lower surface of the body (10, 11) to the upper surface of the body (10, 11) (see at least translated abstract and claims and fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the unit for collecting blood of Nakamura wherein the cross sectional width of the collection port decreases at a continuous rate from the lower surface of the body to the upper surface of the body as taught by Zimmer since such a modification would amount to a simple substitution of one known element (i.e., the capillary channel as taught by Nakamura) for another (i.e., the capillary channel as taught by Zimmer) to obtain predictable results such as providing a channel that draws fluid by capillary action--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (‘607) in view of Rudge et al. (US 2013/0116597) (“Rudge” hereinafter).

Nakamura discloses the unit for collecting blood of claim 1, that fails to explicitly teach a unit wherein the handle having at least one rib that radially protrudes from the handle and axially extends along the length of the handle to facilitate gripping of the handle by the hand of the user.
However, Rudge teaches that it is known to provide a unit wherein the handle 114 having at least one rib 124 that radially protrudes from the handle 114 and axially extends along the length of the handle 114 to facilitate gripping of the handle 114 by the hand of the user (see at least abstract, figs. 8 & 10 and par 0088).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the unit of Nakamura wherein the handle having at least one rib that radially protrudes from the handle and axially extends along the length of the handle to facilitate gripping of the handle by the hand of the user as taught by Rudge in order to make it easier to grip and manipulate the unit by a person’s fingers.
Response to Arguments
Applicant's arguments filed September 15, 2022 have been fully considered but they are not persuasive. With respect to the 102 rejection, Applicant has failed to specifically states how the claims distinguish from the prior art. The term “port” is defined by Webster’s II New Riverside University Dictionary (1994) to mean an “opening” or a “hole.” Applicant’s amendments now clarify that the port “extends through the body” (see amendments to claim 1). In response thereof, the Office defines the port as the entire channel extending through the vertical tube shown in fig. 7 thereof (see at least fig. 7 and par 0121 & 0175-0177). 
	
    PNG
    media_image1.png
    551
    659
    media_image1.png
    Greyscale

	In view of the foregoing, the rejections over at least Nakamura are maintained.
With respect to the 103 rejections, Applicant’s arguments with respect to claim(s) 4 & 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655. The examiner can normally be reached Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RENE T TOWA/Primary Examiner, Art Unit 3791